DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronak Patel on 2/25/2021.
The application has been amended as follows:
In claim 1, am/end as:
A process kit for a substrate process chamber, comprising:

	a grounded shield having one or more sidewalls configured to surround a processing space and a base that includes a lower inwardly extending ledge that terminates in an upwardly extending portion configured to interface with the first channel of the cover ring; and 
a bias power receiver coupled to the bottom of the body and extending through an opening in the base of the grounded shield such that the bias power receiver does not directly contact the grounded shield; and
a dielectric housing disposed about the bias power receiver.

In claim 2, amend as:
The process kit of claim 1, further comprising the [[a]] dielectric housing disposed the [[an]] opening in the [[a]] base of the grounded shield.

In claim 3, amend as:
The process kit of claim 1 [[2]], wherein one or more insulating members are disposed about the dielectric housing to maintain insulation between the grounded shield and the cover ring when the cover ring is raised off of the grounded shield.


The process kit of claim 1 [[2]], further comprising a conductive path extending from the body into the dielectric housing to form an electrical connection with the bias power receiver.

In claim 5, amend as:
The process kit of claim 4, wherein the cover ring comprises a first block coupled to the body by a torsional member and spaced from the grounded shield, and wherein the conductive path is disposed between the first block and the body.

In claim 6, amend as:
The process kit of claim 5, wherein the torsional member includes 

In claim 7, amend as:
The process kit of claim 6, wherein the cover ring includes a vent passageway 

In claim 10, amend as:
A process chamber, comprising:
a substrate support disposed within an inner volume of the process chamber, the substrate support having a deposition ring disposed atop the substrate support;
a target assembly disposed in the inner volume and comprising a material to be sputtered;
a process kit disposed about the substrate support, wherein at least a portion of the process kit is disposed above a substrate supporting surface of the substrate support, and wherein the process kit comprises:
a cover ring having a body and a lip extending radially inward from the body, wherein the body has a bottom, a first wall, and a second wall, and wherein a first channel is formed between the second wall and the lip;
a grounded shield having one or more sidewalls configured to surround the inner volume and a base that includes a lower inwardly extending ledge that terminates in an upwardly extending portion configured to interface with the first channel of the cover ring;
a bias power receiver disposed below the lower inwardly extending ledge, coupled to the bottom of the body, and extending through an opening in the base of the grounded shield such that the bias power receiver does not directly contact the grounded shield; 
a dielectric housing disposed about the bias power receiver; and
a conductive element disposed below the bias power receiver; and
	a conductive rod disposed through a wall of the process chamber and coupled to the conductive element to provide power to the cover ring from a bias power source.

In claim 14, amend as:
10 [[13]], further comprising a collimator disposed between the target assembly and the substrate supporting surface.

In claim 15, amend as
A substrate processing system, comprising:
a process chamber having an inner volume;
a target assembly disposed in the inner volume and comprising a material to be sputtered;
a substrate support disposed within the inner volume;
an RF power source coupled to the target assembly; 
a process kit disposed about the substrate support, wherein at least a portion of the process kit is disposed above a substrate supporting surface of the substrate support, and wherein the process kit comprises:
a cover ring having a body and a lip extending radially inward from the body, wherein the body has a bottom, a first wall, and a second wall, and wherein a first channel is formed between the second wall and the lip;
a grounded shield having one or more sidewalls configured to surround the inner volume and a base that includes a lower inwardly extending ledge that terminates in an upwardly extending portion configured to interface with the first channel of the cover ring;
a bias power receiver disposed below the lower inwardly extending ledge, coupled to the bottom of the body, and extending through an opening in the base of the grounded shield such that the bias power receiver does not directly contact the grounded shield; 
a dielectric housing disposed about the bias power receiver; and
a conductive element disposed below the bias power receiver, wherein the bias power receiver contacts the conductive element at least when the cover ring is not resting on the grounded shield; 
a first RF bias power source to provide a negative voltage bias to the substrate support;
a second RF bias power source to provide a positive voltage bias to the cover ring; and
	a conductive rod disposed through an electrical feedthrough on a wall of the process chamber, wherein the conductive rod electrically couples the conductive element to the second RF bias power source.

Claim 13 is canceled.

Election/Restrictions
Claim 1 is allowable. Claims 10 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I-II, as set forth in the Office action mailed on 1/27/2020, is hereby withdrawn and claims 10-12 and 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 10, and 15 are not shown in the prior art of a process kit configured for a process chamber configured for sputter deposition, the process kit comprising structures of: a cover ring, a grounded shield, a bias power receiver, and a dielectric housing, and especially with regards to:
the combination of structures of the process kit requiring:
the cover ring having a body and lip extending radially inward, wherein the body has a bottom and first and second wall, with a first channel formed between the second wall and the lip
the grounded shield having one or more sidewalls that surrounds a processing space or inner volume where plasma is generated, the one or more sidewalls extending downward to a base that includes a lower inwardly extending 
the bias power receiver directly coupled to the bottom of the body of the cover ring by having the bias power receiver extend through the opening in the base of the grounded shield, wherein the bias power receiver does not directly contact the grounded shield; and
a dielectric housing disposed about the bias power receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794